Citation Nr: 1328532	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  95-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
skin condition, residuals of radiation, to include whether a 
separate compensable evaluation is assignable for skin 
cancer.

2.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease.

3.  Entitlement to service connection for a respiratory 
disorder, claimed as breathing problems, to include as 
secondary to exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

David S. Ames


INTRODUCTION

The Veteran served on active duty from August 1948 to 
September 1952.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2007 rating 
decision of the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied, inter 
alia, service connection for breathing problems.

Also on appeal are a June 2009 RO rating decision that 
granted service connection for a skin condition, residuals 
of radiation, and assigned a noncompensable rating effective 
from November 17, 1993, as well as a September 2010 RO 
rating decision that granted service connection for 
gastroesophageal reflux disease (GERD), and assigned a 10 
percent rating effective from November 10, 1998.

In September 2009, September 2011, and April 2012 the Board 
remanded the issue of service connection for a respiratory 
disorder to the RO for additional evidentiary development.  
The issue of entitlement to an initial compensable 
evaluation for a skin condition was also remanded by the 
Board in April 2012 for additional development.

In April 2013 and May 2013, the Board received statements on 
overlapping issues from the American Legion and from a 
private attorney, both of whom claimed to represent the 
Veteran.  However, only one service organization, attorney, 
or agent may represent the Veteran at any one time on the 
same appeal.  38 C.F.R. § 14.631(e)(1) (2012).  As a result, 
in May 2013, the Board sent the Veteran a letter requesting 
that he clarify his representation.  The letter stated that 
if the Board did not receive a response from the Veteran 
within 30 days, it would be assumed that he wished to 
represent himself and proceed with a review of the appeal.  
In this case, there is no evidence that the Veteran has ever 
responded to the May 2013 letter, let alone within 30 days.  
As such, the Board currently considers the Veteran to be 
unrepresented for the purposes of the claims on appeal.

In this case, VA medical records have been added to the 
Veteran's electronic Virtual VA folder.  Because the current 
appeal includes records that are located only in the Virtual 
VA system, any future consideration of this Veteran's case 
should take into consideration the existence of this 
electronic record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial evaluation in excess 
of 10 percent for GERD and entitlement to service connection 
for a respiratory disorder, claimed as breathing problems, 
to include as secondary to exposure to ionizing radiation, 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record shows that, throughout the 
entire period on appeal, the Veteran's service-connected 
skin conditions (the residuals of exposure to radiation, to 
include squamous cell carcinoma) have been manifested by 
scars, symptoms which affected less than five percent of the 
entire body and exposed areas, and have required topical 
therapy.


CONCLUSION OF LAW

The criteria for a compensable rating for a skin condition 
(the residuals of exposure to radiation, to include squamous 
cell carcinoma) have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7819 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA 
must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 
(2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If 
VA does not provide adequate notice of any element necessary 
to substantiate the claim, or there is any deficiency in the 
timing of the notice, the burden is on the claimant to show 
that prejudice resulted from a notice error, rather than on 
VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or 
content of the notice to the Veteran is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the Veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claim decided herein with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  The 
record does not show prejudice to the Veteran, and the Board 
finds that any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Specifically, the 
Veteran was notified in a letter dated in June 2008, prior 
to the rating decision which granted service connection for 
a skin condition.

The Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice 
provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
falls upon the party attacking the agency's determination); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board considers it significant that the subsequent 
statements made by the Veteran and his representative 
suggest actual knowledge of the elements necessary to 
substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and 
had satisfied that duty prior to the adjudication in the 
supplemental statement of the case.  Overton v. Nicholson, 
20 Vet. App. 427 (2006) (Veteran afforded a meaningful 
opportunity to participate effectively in adjudication of 
claim, and therefore notice error was harmless).

The Board notes that the Veteran's respiratory disorder 
claim is being remanded below to make an attempt to obtain 
additional records.  However, the records identified have 
been specifically reported to be related to the Veteran's 
respiratory disorder claim and there is no evidence of 
record that they contain any information relevant to his 
skin disorder claim.  Specifically, the records in question 
would be related to a possible claim the Veteran filed for 
Black Lung compensation related to coal mining work.  The 
Veteran has never claimed that he submitted any records 
related to his skin disorder in conjunction with these 
claims for Black Lung compensation, nor does the record 
otherwise indicate that any such information might be 
contained in any such records that still exist.  In 
addition, in an October 1999 private medical report, the 
Veteran reported that he had filed his claims for Black Lung 
benefits in 1983 and 1995.  Accordingly, even if relevant 
medical records were obtained from this source they would 
only provide evidence regarding the state of the Veteran's 
skin disorder up until 1995, at most.  As the Veteran's skin 
disorder claim encompasses an effective date beginning 
November 17, 1993, records which end in 1995 would not be 
relevant to 18 of the 20 year period on appeal.  In 
addition, the evidence of record already includes medical 
reports dated in the period from November 17, 1993, through 
the end of 1995, including specific dermatology reports.  As 
such, the medical evidence of record already documents the 
state of the Veteran's skin disorder from November 17, 1993, 
through the end of 1995.  Accordingly, none of the 
identified records discussed in the remand section below are 
relevant to the skin disorder claim being decided herein.

The Board also finds that the duty to assist requirements 
have been fulfilled.  All relevant, identified, and 
available evidence has been obtained, and VA has notified 
the Veteran of any evidence that could not be obtained.  The 
Veteran has not referred to any additional, unobtained, 
relevant, available evidence.  VA has obtained examinations 
with respect to the claim.  Thus, the Board finds that VA 
has satisfied the duty to assist provisions of law.  No 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in development.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran's skin condition claim was remanded by the Board 
in April 2012.  That remand included four separate actions 
that were relevant to the Veteran's skin condition claim.  
Those were that attempts were to be made to obtain 
additional VA, private, and Social Security Administration 
(SSA) records, and the Veteran was to be provided with an 
additional VA medical examination.  In accordance with the 
remand instructions, additional attempts were made to obtain 
VA and private medical records.  After making an attempt to 
obtain SSA records, VA determined that the records were 
unavailable for review.  The evidence shows that the Veteran 
was notified that the records could not be obtained in 
August 2012.  Finally, the Veteran was provided with VA 
medical examinations in August 2012 which addressed the 
pertinent points required by the Board.  Accordingly, the 
Board finds that there has been substantial compliance with 
the Board's April 2012 remand.  D'Aries v. Peake, 22 Vet. 
App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  Gonzales v. 
West, 218 F.3d 1378 (Fed. Cir. 2000).  The Veteran's claims 
file is voluminous and a discussion of each piece of 
relevant evidence would be impractical.  The analysis below 
focuses on the most salient and relevant evidence and on 
what the evidence shows, or fails to show.  The Veteran 
should not assume that the Board has overlooked any evidence 
that is not explicitly discussed.  Timberlake v. Gober, 14 
Vet. App. 122 (2000).  The Board is aware that it cannot 
reject evidence favorable to the Veteran without discussing 
the evidence.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  
The Board will discuss favorable evidence individually when 
a discussion is required to properly weigh that evidence.  
However, to the extent that the multiple pieces of evidence 
address the same argument or advance the same evidentiary 
point, the Board will discuss that argument or the 
evidentiary point itself rather than the specific documents 
which advance them.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual 
issue, the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The 
appeal of the Veteran's skin disorder claim is based on the 
assignment of an initial evaluation following an initial 
award of service connection for skin condition, residuals of 
radiation.  As such, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  
Id.

Service connection for skin condition, residuals of 
radiation was granted by a June 2009 rating decision and a 0 
percent rating was assigned under 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7819, effective November 17, 1993.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
Unlisted disabilities requiring rating by analogy will be 
coded by the numbers of the most closely related body part 
and "99".  38 C.F.R. § 4.27 (2012).  The hyphenated 
diagnostic code in this case indicates that an unlisted skin 
disorder, under Diagnostic Code 7899, was the 
service-connected disorder, and benign skin neoplasms, under 
Diagnostic Code 7819, was a residual condition.

The Board notes that the Veteran's claim was remanded in 
April 2012, in part, to obtain an opinion as to whether the 
Veteran's skin cancer was also related to his presumed 
in-service exposure to radiation.  The Veteran was 
subsequently provided with relevant VA examinations in 
August 2012.  In an August 2012 VA skin disorders 
examination report, the examiner opined that the Veteran's 
skin cancer, diagnosed as squamous cell carcinoma, was at 
least as likely as not related to the Veteran's service.  As 
such, except as discussed below, the Board shall consider 
all of the Veteran's skin symptoms when determining the 
proper rating to be assigned throughout the entire period on 
appeal, to include whether separate compensable ratings are 
warranted.

A June 1992 VA medical report stated that, on observation, 
the Veteran had a raised lesion on his scalp which was 
consistent with skin cancer and/or actinic keratosis.

In a February 1994 VA dermatology clinic report, the Veteran 
complained of having thick skin on his elbows, knees, and 
knuckles for many years, as well as scaling in his scalp and 
eyebrows.  On physical examination, there was greasy, scaly, 
erythematous areas around the eyebrows, on both sides of the 
nose, on both sides of the chin, on both elbows, on both 
knees, and on the dorsal aspect of the second through fifth 
metacarpophalangeal joints, bilaterally.  There was also 
thickening of the skin with slight scaling at the left elbow 
without nail changes.  The impression stated that the 
Veteran's hands looked more like knuckle pads, and the 
examiner doubted the presence of psoriasis.  The Veteran was 
prescribed a topical ointment.

A March 1995 VA biopsy report stated that the Veteran had a 
pre-operative diagnosis of possible knuckle pads versus 
acanthosis nigricans versus questionable psoriasis.  After 
examination of a specimen from the Veteran's right elbow, 
the diagnosis was possible acanthosis nigricans.

An April 1998 VA outpatient medical report stated the 
Veteran used topical creams.  The Veteran reported that he 
had been prescribed several creams for dermatology problems, 
but was presently out of medication and had experienced a 
recurrence of a rash on his arms and buttocks.  On 
examination of the Veteran's skin, there were hyperpigmented 
and dried skin lesions on his buttocks, elbows, and the 
palms of his hands.  He also had a "2 x 2" soft nontender, 
fatty mass on the left side of his abdomen as well.  The 
relevant impression was history of dermatitis.  The 
Veteran's medications were renewed.

In a July 1998 VA outpatient medical report, the Veteran 
complained of a tender skin tag.  On physical examination, 
there was a skin tag on the right axilla with surrounding 
erythema and an exudate.  The Veteran also had a scaly 
palmer rash.  The relevant assessments were infected skin 
tag and dermatosis.

In a May 1999 hearing at the RO, the Veteran reported that 
his skin condition was treated with creams, lotions, and 
"acid stuff."  He reported experiencing skin symptoms on his 
lower spine, elbows, and knees.

In a June 1999 VA outpatient medical report, the Veteran 
reported experiencing a rash which resolved after he stopped 
taking medication for a respiratory disorder.

In an October 1999 private medical report, the Veteran 
reported experiencing some excessive skin dryness.  On 
physical examination, there was some dry skin on the 
Veteran's face, particularly around his mouth.

A December 2001 VA optometry report gave an impression which 
included acne rosacea of each eye.

A February 2003 private medical report stated that, on 
physical examination, the Veteran's skin and subcutaneous 
tissues were normal.

A December 2003 VA medical report stated that the Veteran 
had xeroris of the hand and recurrent lesions on his body 
consistent with erythema multiforme.  The examiner suspected 
a possible relationship to drugs, and noted that the 
condition had been present for approximately 10 to 12 years.  
The examiner suggested a biopsy to make a definitive 
diagnosis.

In a December 2003 VA skin examination report, the Veteran 
complained of experiencing moderate pain due to skin spots, 
and reported that he had one skin spot on each arm, with an 
additional one possibly arising on the right knee.  The 
Veteran reported that he had experienced skin problems since 
1968, and had several skin lesions "burned off" from the top 
of his head and over his chest area.  He also reported 
experiencing facial skin lesions with odor, which he treated 
with daily ointment.  He reported that he had painful 
lesions on either side of his arms, each about the size of a 
penny.  The Veteran reported that they became red spots and 
lasted about two to three weeks before disappearing and 
subsequently recurring.  He reported that he treated them 
with cream.  The Veteran also reported four incidents of 
shingles, including on his stomach, back, and head.  He 
reported that the skin on his head burned.

The examiner stated that the Veteran's skin conditions were 
intermittent and were treated with Epsom salt, ointment, and 
facial cream.  The skin condition affected the Veteran's 
face and hand, with his face mostly getting redness.  Less 
than 1 percent of the exposed areas were involved.  There 
were also skin lesions on each side of the arms, involving 
less than 1 percent of the body.  The Veteran did not have 
any scars, nor did he have any acne or other disfigurement.  
On physical examination of the Veteran's skin, there were 
two red spots, one on each side of the forearm.  The skin in 
the nasolabial fold and over the eyebrows was scaly and 
erythematous and appeared inflamed and red.  The Veteran's 
fingernails and toenails were normal, and no other skin on 
the Veteran's body was involved.  The relevant diagnoses 
were seborrheic dermatitis of the face, xerosis of hands, 
and recurrent lesions on the body due to erythema 
multiforme.

In a January 2004 VA medical report the Veteran reported 
having lesions on his arms one month before.  The examiner 
stated that they were consistent with erythema multiforme.  
The lesions were now drying and there were no new lesions to 
biopsy.  He was instructed to call if he had a new lesion to 
biopsy.

A July 2004 private medical report stated that the Veteran 
had been seen for an erosive lesion of the penis had that 
had arisen over the previous three months.  There was a hard 
white cornified area in the central portion of that lesion 
that was suspicious for malignancy.  The Veteran underwent a 
circumcision.  A July 2004 private surgical pathology report 
stated that biopsy of the lesion resulted in a final 
diagnosis of balanitis xerotica obliterans.

A March 2007 private medical report stated that the Veteran 
had seborrheic dermatitis of the face for which he was 
prescribed Desonide cream.  He also had multiple actinic 
keratoses and irritated seborrheic keratosis on his scalp 
and on the sides of his face, of which the examiner stated 
that about six lesions had been frozen.  There were 
seborrheic keratosis on the Veteran's chest and back, but 
none needed to be removed.

An April 2007 VA outpatient medical report stated that the 
Veteran had seborrheic dermatitis.  A steroid cream was 
ordered for the Veteran.

An October 2008 VA outpatient medical report stated that 
carcinoma of the scalp had been removed in May 2008, with 
several lesions removed that year and in the past.

In an October 2008 VA skin diseases examination report, the 
Veteran reported that he had been seeing a local 
dermatologist once or twice a year, with lesions removed 
each time.  He reported that he used Neosporin ointment 
daily.  The examiner stated that the treatment was topical 
and was neither a corticosteroid or an immunosuppressive.  
On physical examination, the Veteran's skin conditions 
affected less than 5 percent of his exposed areas and less 
than 5 percent of his total body area.  There were 
erythematous circular areas scattered over the forearms and 
legs which were non-tender and non-palpable.  The Veteran 
also had macular lesions, with no evidence of 
acne/chloracne, and no disfigurement of the head, face, or 
neck.  The diagnosis was actinic keratosis of the scale and 
face, treated; resolved.

A May 2009 VA outpatient medical report stated that, on 
physical examination, there was an erythematous plaque on 
his left forehead that was tender.

In a November 2010 private medical report, the Veteran 
complained of lesions on his scalp and forehead.  On 
physical examination, there was a crusted papule on the 
Veteran's right lateral forehead which measured "0.8 x 0.8".  
There were also scaly nonindurated macules noted on the 
scalp, left arm, nose, and posterior scalp.  He had dry 
scaly eruptions on the palms of his hands, bilaterally, as 
well as dry flaking noted in his bilateral eyebrows.  The 
diagnoses were 12 actinic keratoses, which were treated with 
liquid nitrogen; dyshidrosis, which was treated with 
Topicort cream; and seborrheic dermatitis, which was treated 
with Desowen cream.  A subsequent November 2010 biopsy of a 
lesion removed from the Veteran's forehead gave a diagnosis 
of seborrheic keratosis with inflammation and focal 
accompanying squamous cell carcinoma in situ.

A September 2011 VA outpatient medical report stated that, 
on physical examination, the Veteran's skin was anicteric 
without rashes.

An August 2012 VA skin diseases examination report gave 
diagnoses of squamous cell carcinoma and seborrheic 
keratosis.  The Veteran reported that since the 1960s he had 
experienced brown spots on his back, arms, and legs that had 
been medically removed.  He complained of continuing skin 
lesions with pain.  The Veteran's skin conditions did not 
cause scarring or disfigurement of the head, face, or neck, 
nor did he have any systemic manifestation due to any skin 
disease.  He had not been treated with oral or topical 
medications in the previous 12 months.  The Veteran also had 
not had any treatments or procedures other than medication 
in the past 12 months.  He had not experienced any 
debilitating or non-debilitating episodes of urticarial, 
primary cutaneous vasculitis, erythema multiforme, or toxic 
epidermal necrolysis in the previous 12 months.

On physical examination, the Veteran did not have 
dermatitis, eczema, bullous disorder, psoriasis, infections 
of the skin, cutaneous manifestations of collagen-vascular 
disease, or papulosquamous disorder.  The Veteran did have 
related neoplasms or metastases, but they were benign.  He 
had not completed treatment for his benign neoplasms or 
metastases, and was not currently undergoing treatment for 
them.  The Veteran did not have any residual conditions or 
complications due to the neoplasms and metastases, or 
treatment thereof, other than as already documented.  His 
skin conditions did not impact his ability to work, and 
affected less than 5 percent of his exposed skin and less 
than 5 percent of his total body.

An August 2012 VA scars and disfigurement examination report 
stated that the Veteran had scars on his trunk or 
extremities, as well as scars or disfigurement of the head, 
face, or neck.  None of the scars on the Veteran's trunk or 
extremities were painful, unstable with frequent loss of 
covering of the skin, or due to burns.  There were no scars 
on the Veteran's right arm, right leg, or left leg.  On his 
left arm, there were three linear scars that were each 0.25 
centimeters (cm.) in length.  There were two linear scars on 
the Veteran's trunk, each measuring 0.25 cm. in length, one 
on the anterior and one on the posterior.  None of the scars 
on the Veteran's head, face, or neck were painful, unstable 
with frequent loss of covering of the skin, or due to burns.  
There was one scar on the top of the Veteran's lip which 
measured 2 cm. by 1 cm., as well as one scar on his upper 
lip which measured 1 cm. by 0 cm.  There was no elevation, 
depression, adherence to underlying tissue, or missing 
underlying tissue.  There also was no abnormal pigmentation 
or texture of the head, face, or neck.  None of the scars 
resulted in limitation of function, nor did they have any 
other pertinent physical findings, complications, 
conditions, signs, and/or symptoms.  The Veteran's scars did 
not impact his ability to work.

The Veteran's skin disorder is currently rated under 
Diagnostic Code 7819, which contemplates benign skin 
neoplasms.  This code states that such conditions are to be 
rated as disfigurement of the head, face, or neck, under 
Diagnostic Code 7800; scars, under Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805; or impairment of function.  
38 C.F.R. § 4.118, Diagnostic Code 7819 (2012).

During the pendency of this appeal, the schedular rating 
criteria pertaining to the skin were amended, effective 
October 23, 2008.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2012); 67 Fed. Reg. 49590-49599 (July 31, 2002); 
VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 
5110(g) (West 2002 & Supp. 2012).  However, those amendments 
only apply to applications received by VA on or after 
October 23, 2008, or where the Veteran expressly requests 
consideration under the new criteria, which he has not done 
here.  Therefore, the Board has no authority to consider 
those revisions in deciding the Veteran's claim.  VAOPGCPREC 
3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 
2002 & Supp. 2012).

The medical evidence of record shows that, throughout the 
entire period on appeal, the Veteran's service-connected 
skin conditions have been manifested by scars, symptoms 
which affected less than five percent of the entire body and 
exposed areas, and topical therapy.

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck. Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: (1) scar is 
5 or more inches (13 or more cm) in length; (2) scar is at 
least one-quarter inch (0.6 cm) wide at the widest part; (3) 
surface contour of scar is elevated or depressed on 
palpation; (4) scar is adherent to underlying tissue; (5) 
skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq cm); (6) skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq cm); (7) underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq cm); and (8) skin is indurated and inflexible in an area 
exceeding six square inches (39 sq cm).  38 C.F.R. § 4.118, 
Diagnostic Code 7800 at Note (1) (2008).

Diagnostic Code 7800 provides that a 10 percent rating is 
warranted for a skin disorder of the head, face, or neck 
with one characteristic of disfigurement.  A 30 percent 
rating is warranted for a skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).

For the purposes of Diagnostic Code 7800, the medical 
evidence of record shows that the Veteran does not meet the 
criteria for any characteristics of disfigurement at any 
point during the period on appeal.  Specifically, the 
Veteran has never had a scar on his head, face, or neck that 
is 13 or more cm. in length, at least 0.6 cm. in width, 
elevated or depressed, or adherent to underlying tissue.  In 
addition, while the Veteran has been variously reported to 
have experienced redness and abnormal skin texture on his 
head, face, or neck, the affected area has never been 
demonstrated to exceed 39 square cm.  Therefore, a 
compensable rating is not warranted under Diagnostic Code 
7800 at any point during the period on appeal.

As for the remaining Diagnostic Codes pertaining to scars, 
the evidence of record shows that, on objective examination, 
the Veteran's scars did not cover an area of 144 square 
inches or greater, were not deep in an area exceeding 6 
square inches, were not unstable, and were not painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804 (2008).  To the extent that the Veteran has 
reported that he has scars which are painful, the criteria 
for a 10 percent evaluation under Diagnostic Code 7804 are 
that the scar be painful on examination.  Accordingly, the 
Veteran's statements alone are not sufficient to satisfy the 
criteria for a 10 percent evaluation under Diagnostic Code 
7804.  In addition, while the Veteran has been found to have 
various lesions and other skin abnormalities which were 
painful on examination, such lesions are not scars.  The 
Board also finds that they are not analogous to scars, as 
none of the Veteran's individual lesions is permanent in 
nature, thus making the painful nature of the lesion not 
analogous to a painful scar.  Accordingly, a compensable 
rating is not warranted under these diagnostic codes at any 
point during the period on appeal.

Diagnostic Code 7805 states that scars of a miscellaneous 
nature should be rated on the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).  However, the August 2012 VA medical examination 
reports stated that the scars did not cause any limitation 
of function and there is no other medical evidence of record 
that the scars cause limitation of function of any body part 
in any manner.  Accordingly, since the medical evidence of 
record does not show that the Veteran experiences any 
limitation in function due to his service-connected skin 
condition, a compensable evaluation is not warranted under 
Diagnostic Code 7805.

The Board has also considered rating the Veteran's skin 
condition under all other relevant diagnostic codes.  
However, the body area affected by the Veteran's skin 
conditions has been repeatedly measured and has been 
consistently found to be less than 5 percent of the entire 
body and less than 5 percent of exposed areas.  The Board 
notes that specific measurements of the total affected areas 
were not made prior to December 2003.  However, the affected 
areas described on examination from November 1993 to 
December 2003 are largely analogous to those described from 
December 2003 onwards.  The total area affected by the 
Veteran's skin condition waxed and waned over time, but when 
measurements of the total area affected were finally taken, 
they were consistently noted to be less than 5 percent of 
the entire body or exposed areas.  The preponderance of the 
evidence of record does not demonstrate that the Veteran's 
skin condition was significantly worse prior to December 
2003 than it was at any point after December 2003.  As such, 
even at the maximum point of expansion during the period 
prior to December 2003, the preponderance of the evidence of 
record demonstrates that the total area affected by the 
Veteran's skin conditions was most analogous to less than 5 
percent of the entire body and exposed areas.

The Board notes that the Veteran has received prescription 
medication for treatment of his various skin conditions 
throughout the entire period on appeal.  While some of these 
medications have been corticosteroids, they have all been 
administered topically and as such do not qualify as 
systemic therapy for the purposes of the relevant diagnostic 
codes.  Accordingly, a compensable rating is not warranted 
under the relevant diagnostic codes at any point during the 
period on appeal.  See, e.g., 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2012).  Furthermore, the evidence of record does 
not show that the Veteran has ever undergone any other 
therapy or treatment as is contemplated by compensable 
ratings under any other diagnostic code in 38 C.F.R. 
§ 4.118.  See, e.g., 38 C.F.R. § 4.118, Diagnostic Codes 
7817, 7822 (2012).

As discussed above, the Veteran has also been found to have 
skin cancer which is related to service and whose 
manifestations have been considered in conjunction with the 
Veteran's claim.  However, there is no medical evidence that 
the Veteran's skin cancer has required therapy that is 
comparable to that used for systemic malignancies, i.e., 
systemic chemotherapy; X-ray therapy more extensive than to 
the skin, or surgery more extensive than wide local 
excision.  While the Veteran was noted to have neoplasms at 
the time of the August 2012 VA skin examination, the 
examiner specifically stated that the neoplasms were benign 
in nature, and that current treatment was watchful waiting.  
As such, a separate compensable rating is not warranted for 
the Veteran's skin cancer.  38 C.F.R. § 4.118, Diagnostic 
Code 7818 (2012).

As a final matter, the Board notes that in July 2004 the 
Veteran underwent a circumcision due to a lesion on his 
penis.  However, this lesion was diagnosed as balanitis 
xerotica obliterans.  There is no evidence of record that 
this disorder is related to the Veteran's military service 
or to radiation exposure, nor has the Veteran ever claimed 
that it was.  As such, any residuals from the Veteran's 
circumcision are not for consideration in conjunction with 
the claim on appeal.

This claim has also been reviewed with consideration of 
whether staged ratings would be warranted.  While there may 
have been occasional fluctuations of the Veteran's skin 
symptoms, the evidence shows no distinct periods of time 
during which his symptoms have varied to such an extent that 
a compensable rating would be warranted under any diagnostic 
code.  38 U.S.C.A. § 5110 (West 2002); Fenderson, 12 Vet. 
App. 119.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  
However, because the ratings are averages, it follows that 
an assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2011).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 
(2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun v. Peake, 
22 Vet. App. 111 (2008).  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  When 
service-connected disability affects employment in ways not 
contemplated by the rating schedule, § 3.321(b)(1) is 
applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 
(1996).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for a skin condition inadequate.  The 
Veteran's skin conditions were rated under all relevant 
diagnostic codes in 38 C.F.R. § 4.118, the criteria of which 
are found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  The 
Veteran's skin conditions are manifested by scars, symptoms 
which affected less than five percent of the entire body and 
exposed areas, and require topical therapy.  When comparing 
that disability picture with the symptoms contemplated by 
the Schedule, the Board finds that the Veteran's symptoms 
are adequately contemplated by the disability rating for his 
skin conditions.  A rating in excess of the currently 
assigned rating is provided for certain manifestations of 
skin conditions, but the medical evidence does not show that 
those manifestations are present.  The Board finds that the 
criteria for a noncompensable rating for the Veteran's skin 
conditions more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the 
currently assigned schedular rating is adequate and no 
referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 
66749 (1996); 38 C.F.R. § 4.118.

In reaching this decision, the Board finds that the 
preponderance of the evidence of record shows that the 
Veteran's skin conditions do not meet the criteria for a 
compensable rating at any point during the period on appeal.  
Therefore, the claim for an increased rating is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. 
Brown, 7 Vet. App. 204 (1994).


ORDER

An initial compensable evaluation for a skin condition, 
residuals of radiation, to include squamous cell carcinoma, 
is denied.


REMAND

With respect to the claim of entitlement to an initial 
evaluation in excess of 10 percent for GERD, VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  This duty to assist includes the conduct 
of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the 
available evidence is too old for an adequate evaluation of 
the Veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 
5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA 
examination of his GERD symptoms in January 2010.  The 
Veteran's April 2012 appeal to the Board stated that the 
Veteran experienced arm and shoulder pain, symptoms which 
were not found at the time of the January 2010 VA 
examination.  As such, there is evidence of record that the 
Veteran currently experiences symptoms which were not 
present at the time of the last VA examination.  The Board 
therefore concludes that an additional VA examination is 
needed to provide a current picture of the Veteran's 
service-connected GERD.  38 C.F.R. § 3.327 (2012).

With respect to the claim of entitlement to service 
connection for a respiratory disorder, in April 2012 the 
Board remanded this claim, in part, so that an attempt could 
be made to obtain relevant records from the U.S. Department 
of Labor Office of Workers' Compensation Programs (Division 
of Coal Mine Workers' Compensation).  In August 2012, the RO 
sent the Veteran a letter asking him to complete and return 
an Authorization and Consent to Release Information form so 
that VA could make an attempt to obtain these records.  The 
Veteran did not respond to the letter or otherwise provide 
the requested authorization.  The RO then made no further 
attempts to obtain any relevant records and denied the claim 
in a November 2012 supplemental statement of the case.  The 
Board notes that authorization and consent from the Veteran 
is not necessarily required to obtain records in the custody 
of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  
The U.S. Department of Labor is a Federal department, and 
there is no evidence of record that it has rejected or 
otherwise refused any request from VA for copies of the 
records discussed in the April 2012 Board remand.  Absent 
evidence that authorization and consent from the Veteran is 
required to obtain records in the custody of a Federal 
department or agency, the Board shall not presume such a 
requirement to exist.  The Board also notes that its April 
2012 action, stating that the RO should make an attempt to 
obtain the identified documents from the U.S. Department of 
Labor, omitted any requirement to first obtain the 
authorization and consent of the Veteran.  RO compliance 
with a remand is not discretionary, and if the RO fails to 
comply with the terms of a remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.	The RO should take appropriate steps to 
contact the U.S. Department of Labor 
Office of Workers' Compensation 
Programs (Division of Coal Mine 
Workers' Compensation) and attempt to 
obtain any records pertinent to the 
Veteran's award or denial of Black Lung 
compensation benefits, including any 
decisions and/or determinations, and 
all supporting medical documentation 
utilized in rendering the decision.  
Such records must either be printed and 
associated with the Veteran's paper 
claims file, or uploaded into the 
Veteran's electronic file contained in 
the Virtual VA system.  An attempt must 
be made to obtain these records 
regardless of whether the Veteran 
submits an Authorization and Consent to 
Release Information form.  If such 
records cannot be released by the U.S. 
Department of Labor without an 
Authorization and Consent to Release 
Information form from the Veteran, such 
a requirement must be documented in the 
claims file.

All attempts to fulfill this 
development should be documented in the 
claims file.  If after continued 
efforts to obtain the records it is 
concluded that it is reasonably certain 
they do not exist or further efforts to 
obtain them would be futile, the RO 
must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with 
respect to the claim; and (d) inform 
the Veteran that he is ultimately 
responsible for providing the evidence.  
The Veteran must then be given an 
opportunity to respond.

2.	Schedule the Veteran for a VA 
examination to assess the severity of 
his service-connected GERD.  The 
examiner should review the Veteran's VA 
claims folder and indicate in the 
examination report that this was 
accomplished.  Any appropriate 
evaluations, studies, and testing 
deemed necessary by the examiners 
should be conducted at those times, and 
included in the examination reports.  
The examiner should provide an opinion 
as to whether the Veteran's GERD has 
ever been manifested by dysphagia, 
pyrosis, regurgitation, substernal 
pain, arm pain, shoulder pain, 
vomiting, material weight loss, 
hematemesis, melena, or anemia.  The 
examiner should also state whether the 
Veteran's GERD symptoms have ever 
resulted in considerable or severe 
impairment of health.  A complete 
rationale for all opinions must be 
provided.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain whether there is 
any potentially available information 
that, if obtained, would allow for a 
non-speculative opinion to be provided.

3.	The RO must then readjudicate the 
claims and, thereafter, if any claim on 
appeal remains denied, the Veteran must 
be provided a supplemental statement of 
the case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


